Oo CO sD UT FP WY YH RK

NO pO NHN WH NH WH NH NY YN = | HH KS KS SO eS OS SS
os NAN NN SF WY NY KH CO OO CeO HS DH A PP WHY NY S$ OC

 

 

Case 2:19-cr-00259-JCC Document 8 Filed 01/31/20 Page 1 of 2

——— FILED .__ ENTERED
———~ LODGED ______ RECEIVED

JAN 31 2020

AT SEATTLE
CLERK U.S, DISTRICT C
WESTERN DISTRICT OF WASHINGTON
BY DEPUTY

Chief Magistrate Judge Brian A. Tsuchida

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-259JCC
Plaintiff,
WAIVER OF INDICTMENT

Vv.

RYAN S. HERNANDEZ,

Defendant.

 

 

I, RYAN S. HERNANDEZ, having been advised of the nature of each charge and
that each charge is punishable by imprisonment for a term exceeding one year, and
having been advised of my right to prosecution by Indictment pursuant to Rule 7(a) of the
F ederal Rules of Criminal Procedure; having been advised that pursuant to Rule 7(b) of
the Federal Rules of Criminal Procedure I may waive prosecution by Indictment and may

be prosecuted by Superseding Information, do knowingly, and with advice of counsel,
Hf

/f

if
WAIVER OF INDICTMENT’ - 1 UNITED STATES ATTORNEY
RYAN S. HERNANDEZ, CR19-259JCC 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Ce AYN Dw FP WW YN

. — — — — — _—_ — — oe
Co ~~ On a) - Lo N _— >

 

 

Case 2:19-cr-00259-JCC Document 8 Filed 01/31/20 Page 2 of 2

waive in open court my right to be prosecuted by Indictment and do hereby consent to

prosecution by Information.

DATED this Qe day of January, 2020.

APPROVED:

LO/

BRIAN A. TSUCHIDA
Chief United States Magistrate Judge

WAIVER OF INDICTMENT? - 2
RYAN S. HERNANDEZ, CR19-259JCC

“SARA L. CAPLAN

Rar terre ee 2—
RYAN S. HERNANDEZ
Defenda

Olen

 

Attorney for Defendant

 

STEYENMASADA

Assistant United States Attorney

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
